COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


TIDEWATER CONSTRUCTION CORPORATION
                                               MEMORANDUM OPINION *
v.   Record No. 1415-97-2                          PER CURIAM
                                                 OCTOBER 7, 1997
CARLTON BURNEY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Henry P. Bouffard; Vandeventer, Black,
           Meredith & Martin, on brief), for appellant.
           (Laura Ann McDonald, on brief), for appellee.



     Tidewater Construction Corporation (employer) contends that

the Workers' Compensation Commission erred in finding that

Carlton Burney's post-September 1995 disability was causally

related to his October 30, 1992 compensable left ankle injury.

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.    Accordingly, we

summarily affirm the commission's decision.    Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).       "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.
684, 688, 376 S.E.2d 814, 817 (1989).

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     In awarding Burney compensation benefits, the commission

found as follows:
          Based on this medical evidence, we find that
          [Burney] has sufficiently proved a causal
          connection between the industrial injury and
          his persistent disabling condition. No
          physician has contradicted Dr. [Earl] White's
          September, 1994 opinion that [Burney's]
          injury aggravated his arthritis and caused
          continuing symptoms. There is no evidence of
          complaints prior to the work accident. We
          therefore find [Burney] has remained
          partially disabled as a result of the
          industrial injury.

     Dr. White's September 13, 1994 opinion and medical records

provide credible evidence to support the commission's findings.

Therefore, those findings are binding and conclusive upon us on

appeal.   "In determining whether credible evidence exists, the

appellate court does not retry the facts, reweigh the

preponderance of the evidence, or make its own determination of

the credibility of the witnesses."   Wagner Enters., Inc. v.

Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).

Moreover, "'the employer takes the employee as he is and if the

employee is suffering some physical infirmity, which is

aggravated by an industrial accident, the employer is responsible

for the end result of such accident.'"   McDaniel v. Colonial

Mechanical Corp., 3 Va. App. 408, 414, 350 S.E.2d 225, 228 (1986)

(citation omitted).

     We also note that employer's reliance upon Dr. Richard

Holden's April 10, 1995 examination and subsequent findings is

misplaced.   Dr. Holden did not render any opinion on April 10,



                                 2
1995 with respect to the cause of Burney's continuing symptoms

and disability.

     For these reasons, we affirm the commission's decision.

                                                       Affirmed.




                                3